IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,503-02


                         EX PARTE ELMER SALMERON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W11-00773-M(B) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

possession of a controlled substance and sentenced to imprisonment for fifteen years.

        On August 1, 2014, an order designating issues was signed by the trial court. The trial court

signed findings of fact on January 26, 2015. However, the court also granted a motion for bench

warrant so Applicant could attend a hearing on this habeas application which was scheduled to occur

on February 19, 2015. Since a habeas hearing was scheduled to occur after the findings had been

signed, it appears that the findings were signed before the trial court had finished its fact-finding. We
therefore remand this application to the 194th District Court of Dallas County to allow the trial judge

to complete an evidentiary investigation and enter supplemental findings of fact and conclusions of

law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 25, 2015
Do not publish